

115 HR 3465 IH: Julia Carson Responsible Fatherhood and Healthy Families Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3465IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Danny K. Davis of Illinois (for himself and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title IV of the Social Security Act to ensure funding for grants to promote responsible
			 fatherhood and strengthen low-income families, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Julia Carson Responsible Fatherhood and Healthy Families Act of 2017. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Promoting Responsible Fatherhood and Strengthening Low-Income Families
					Sec. 101. Healthy marriage promotion and responsible fatherhood programs.
					Sec. 102. Grants supporting healthy family partnerships for domestic violence intervention and
			 preventions.
					Sec. 103. Procedures to address domestic violence.
					Sec. 104. Grants to States for family strengthening commissions.
					Title II—Temporary Assistance for Needy Families
					Sec. 201. TANF work participation improvements.
					Sec. 202. TANF Employment Fund.
					Sec. 203. Sense of Congress.
					Title III—Child support
					Sec. 301. Full family distribution and ban on recovery of Medicaid costs for births.
					Sec. 302. State assessments of barriers to employment and financial support of children.
					Sec. 303. Public reporting on consequences for nonpayment.
					Sec. 304. Early intervention to ensure regular payment of support and prevent overdue support.
					Sec. 305. Improved collection and distribution of child support.
					Sec. 306. Services and activities to support noncustodial parenting time.
					Title IV—Revenue provision
					Sec. 401. Increase in credit percentage under earned income tax credit for eligible individuals
			 with no qualifying children.
					Title V—Supplemental nutrition assistance
					Sec. 501. Collection of child support under the supplemental nutrition assistance program.
				
 2.FindingsCongress makes the following findings: (1)Fathers play a significant and underappreciated role in the development of their children, with research demonstrating that a supportive and involved father strengthens a child’s emotional, physical, intellectual, and behavioral development. Children with positive relationships with fathers, even if they do not live in the same household, have stronger mental health, economic success, and academic achievement with lower rates of youth delinquency, school dropout, and teen pregnancy.
 (2)Economic stability also leads to positive outcomes for children, including stronger emotional well-being, physical health, and academic success.
 (3)Family patterns in the United States have resulted in fewer children living with their fathers. The October 2016 Child Trends report on family structure shows the proportion of all children who have not attained the age of 18 living with both parents has decreased over the past half century, from 85 percent in 1960 to 65 percent in 2015, with 23 percent of such children living with their mother only and 4 percent of such children living with their father only in 2015.
 (4)A 2015 United States Census analysis of children’s living arrangements and characteristics showed that a child in a father-absent home is more than 5 times more likely to live in poverty than a child in a married-couple family.
 (5)Father engagement does not depend on living in the same house as the child, with many nonresidential fathers being actively involved with their children and supportive of their children’s mothers. However, low-income fathers experience multiple challenges to contributing financially and emotionally to their children due to limited education and job skills, unstable employment opportunities, child support enforcement policies, incarceration, and strained relationships with the children’s mothers. Multiple approaches are needed to address these barriers to create opportunities for fathers to sustain their engagement and closeness with their children and families.
 (6)Federal programs should encourage responsible fatherhood and healthy families by increasing the upward economic mobility of custodial and noncustodial parents so that they can actively participate in financial support and child-rearing as well as maintain positive, healthy, and nonviolent relationships with their children and coparents, including improving compliance with child support obligations and cooperative parenting.
			IPromoting Responsible Fatherhood and Strengthening Low-Income Families
			101.Healthy marriage promotion and responsible fatherhood programs
				(a)Voluntary participation
 (1)AssuranceSection 403(a)(2)(A)(ii)(II) of the Social Security Act (42 U.S.C. 603(a)(2)(A)(ii)(II)) is amended—
 (A)in item (aa), by striking and; (B)in item (bb), by striking the period and inserting a semicolon; and
 (C)by adding at the end the following:  (cc)if the entity is a State or an Indian tribe or tribal organization, to not condition the receipt of assistance under the program funded under this part, under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), or under any other program funded under this title, on enrollment in any such programs or activities; and
 (dd)to permit any participant in a program or activity funded under this paragraph, including an individual whose participation is specified in the individual responsibility plan developed for the individual in accordance with section 408(b), to transfer to another such program or activity upon notification to the entity and the State agency responsible for administering the State program funded under this part..
 (2)ProhibitionSection 408(a) of such Act (42 U.S.C. 608(a)) is amended by adding at the end the following:  (13)Ban on conditioning receipt of TANF or certain other benefits on participation in a healthy marriage or responsible fatherhood programA State to which a grant is made under section 403 shall not condition the receipt of assistance under the State program funded under this part, under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), or under any other program funded under this title, on participation in a healthy marriage promotion activity (as defined in section 403(a)(2)(A)(iii)) or in an activity promoting responsible fatherhood (as defined in section 403(a)(2)(C)(ii))..
 (3)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following:  (17)Penalty for conditioning receipt of TANF or certain other benefits on participation in a healthy marriage or responsible fatherhood programIf the Secretary determines that a State has violated section 408(a)(13) during a fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 5 percent of the State family assistance grant..
 (b)Activities promoting responsible fatherhoodSection 403(a)(2)(C)(ii) of such Act (42 U.S.C. 603(a)(2)(C)(ii)) is amended— (1)in subclause (I), by striking marriage or sustain marriage and inserting healthy relationships and marriages or to sustain healthy relationships or marriages;
 (2)in subclause (II), by inserting educating youth who are not yet parents about the economic, social, and family consequences of early parenting, helping participants in fatherhood programs work with their own children to break the cycle of early parenthood, after child support payments,; and
 (3)in subclause (III), by striking fathers and inserting low-income fathers and other low-income noncustodial parents who are not eligible for assistance under the State program funded under this part.
 (c)ReauthorizationSection 403(a)(2)(D) of such Act (42 U.S.C. 603(a)(2)(D)) is amended— (1)by striking fiscal years 2017 and 2018 and inserting fiscal years 2017 through 2023; and
 (2)by striking fiscal year 2017 or 2018 and inserting any of fiscal years 2017 through 2023. (d)Effective dateThe amendments made by this section shall take effect on October 1, 2017.
 102.Grants supporting healthy family partnerships for domestic violence intervention and preventionsSection 403(a) of the Social Security Act (42 U.S.C. 603(a)) is amended by adding at the end the following new paragraph:
				
					(6)Grants supporting healthy family partnerships for domestic violence intervention and prevention
 (A)In generalThe Secretary shall award grants on a competitive basis to healthy family partnerships to develop and implement promising practices for—
 (i)assessing and providing services to individuals and families affected by domestic violence, including through caseworker training, the provision of technical assistance to community partners, and the implementation of safe visitation and exchange programs; or
 (ii)preventing domestic violence, particularly as a barrier to economic security, and fostering healthy relationships.
 (B)Education servicesIn awarding grants under subparagraph (A), the Secretary shall ensure that 10 percent of the funds made available under such grants are used for high schools and other secondary educational institutions and institutions of higher education to provide education services on the value of healthy relationships, responsible parenting, and healthy marriages characterized by mutual respect and nonviolence, and the importance of building relationship skills such as communication, conflict resolution, and budgeting.
 (C)ApplicationThe respective entity and organization of a healthy family partnership entered into for purposes of receiving a grant under this paragraph shall submit a joint application to the Secretary, at such time and in such manner as the Secretary shall specify, containing—
 (i)a description of how the partnership intends to carry out the activities described in subparagraph (A);
 (ii)an assurance that funds made available under the grant shall be used to supplement, and not supplant, other funds used by the entity or organization to carry out programs, activities, or services described in subparagraph (A) or (B); and
 (iii)such other information as the Secretary may require. (D)General rules governing use of fundsThe rules of section 404, other than subsection (b) of that section, shall not apply to a grant made under this paragraph.
 (E)DefinitionsIn this paragraph: (i)Domestic violenceThe term domestic violence has the meaning given that term in section 402(a)(7)(B).
 (ii)Healthy family partnershipThe term healthy family partnership means a partnership between— (I)an entity receiving funds under a grant made under paragraph (2) to promote healthy marriage or responsible fatherhood; and
 (II)an organization with demonstrated expertise working with survivors of domestic violence. (F)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for each of fiscal years 2017 through 2023, $25,000,000 to carry out this paragraph..
			103.Procedures to address domestic violence
 (a)In generalSection 403(a)(2) of the Social Security Act (42 U.S.C. 603(a)(2)) is amended— (1)by redesignating subparagraphs (D) and (E) as subparagraphs (F) and (G), respectively; and
 (2)by inserting after subparagraph (C) the following:  (D)Requirements for receipt of fundsAn entity may not be awarded a grant under this paragraph unless the entity, as a condition of receiving funds under such a grant—
 (i)identifies in its application for the grant the domestic violence experts at the local, State, or national level with whom the entity will consult in the development and implementation of the programs and activities of the entity;
 (ii)on award of the grant, and in consultation with such domestic violence experts, develops a written protocol which describes—
 (I)how the entity will identify instances or risks of domestic violence; (II)the procedures for responding to such instances or risks, including making service referrals and providing protections and appropriate assistance for identified individuals and families;
 (III)how confidentiality issues will be addressed; and (IV)the domestic violence training that will be provided to ensure effective and consistent implementation of the protocol; and
 (iii)in an annual report to the Secretary, includes a description of the domestic violence protocols, and a description of any implementation issues identified with respect to domestic violence and how the issues were addressed.
 (E)Domestic violence definedIn this paragraph, the term domestic violence has the meaning given the term in section 402(a)(7)(B).. (b)Conforming amendmentsSection 403(a)(2) of such Act (42 U.S.C. 603(a)(2)), as amended by subsection (a)(1) of this section, is amended—
 (1)in subparagraph (A)(i)— (A)by striking and (E) and inserting (D), and (G); and
 (B)by striking (D) and inserting (F); and (2)in subparagraphs (B)(i) and (C)(i), by striking (D) each place it appears and inserting (F).
 (c)Effective dateThe amendments made by this section shall apply with respect to fiscal years beginning after the date of the enactment of this Act.
 104.Grants to States for family strengthening commissionsPart D of title IV of the Social Security Act (42 U.S.C. 651 et seq.) is amended by adding at the end the following:
				
					469C.Grants to States for family strengthening commissions
 (a)In generalThe Secretary of Health and Human Services shall make grants to States under this section to enable States to establish and support commissions to identify methods of expanding access to family strengthening services.
 (b)Eligible entitiesIn this section, the term State means any State, Indian tribe, or tribal organization (as defined in subsections (e) and (l) of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), having in effect a plan approved under this part.
 (c)ApplicationIn order to be eligible for a grant under this section, a State shall submit an application to the Secretary at such time and in such manner as the Secretary may require.
 (d)Family strengthening servicesThe commissions described in subsection (a) shall focus on providing family strengthening services that include—
 (1)family and relationship counseling; (2)relationship and parenting education; and
 (3)assistance with developing and implementing parenting time arrangements. (e)Families servedThe commissions described in subsection (a) shall focus on serving varying types of families, including—
 (1)families seeking to preserve a marriage or other adult relationship; (2)families seeking a divorce or separation and working to maintain coparenting and parent-child relationships;
 (3)families seeking to maintain or rebuild family relationships affected by incarceration; (4)families seeking to build a support system around a child who has experienced trauma, including—
 (A)witnessing violence; (B)experiencing sexual or physical abuse; or
 (C)having a parent who is experiencing challenges with mental health or substance abuse; and (5)families below 250 percent of poverty guidelines applicable to a family of the size involved.
 (f)MembershipA State seeking a grant under this section shall demonstrate that a family strengthening commission funded by such grant will consist of relevant government and private actors, including—
 (1)State government agency officials from departments of health, human services, child support, education, youth services, or corrections;
 (2)local government agency officials from departments of health, human services, child support, education, youth services, or corrections;
 (3)access to Justice Commissions, bar associations, judicial associations, courts, or other representatives of the legal system;
 (4)associations of social workers, counselors, psychologists, and other mental health professionals; (5)associations of mediators and others who deliver alternative dispute resolution services;
 (6)healthy marriage and responsible fatherhood programs; (7)youth-serving programs; and
 (8)academics and researchers. (g)DutiesA commission funded by a grant under this section shall—
 (1)identify the need for potential policy changes; (2)determine methods of leveraging existing resources and growing new resources; and
 (3)explore methods of improving service delivery, including the training of service providers. (h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Health and Human Services to carry out this section $3,000,000 for each of fiscal years 2018 through 2020.
						.
			IITemporary Assistance for Needy Families
			201.TANF work participation improvements
				(a)Elimination of Separate Work Requirements for 2-Parent Families
 (1)Work participation rateSection 407 of the Social Security Act (42 U.S.C. 607) is amended— (A)in subsection (a)—
 (i)beginning in the heading, by striking Participation Rate Requirements and all that follows through A State in paragraph (1) and inserting Participation Rate Requirements.—A State; and (ii)by striking paragraph (2); and
 (B)in subsection (b)— (i)in paragraph (1)(A), by striking subsection (a)(1) and inserting subsection (a);
 (ii)by striking paragraph (2) and redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively;
 (iii)in paragraph (3) (as so redesignated), by striking paragraphs (1)(B) and (2)(B) and inserting determining monthly participation rates under paragraph (1)(B); and (iv)in paragraph (4) (as so redesignated), by striking rates and inserting rate.
 (2)Minimum weekly hours requirementSection 407(c)(1) of the Social Security Act (42 U.S.C. 607(c)(1)) is amended— (A)by striking General rules and all that follows through For purposes of in subparagraph (A) and inserting General Rules.—For purposes of; and
 (B)by striking subparagraph (B). (3)Limitation on penalty impositionIn applying section 409(a)(3) of the Social Security Act for each fiscal year beginning with fiscal year 2007 and ending with the fiscal year in which occurs the date of the enactment of this section, the Secretary of Health and Human Services shall disregard the requirement imposed by section 407(a)(2) of the Social Security Act.
 (b)Elimination of distinction between core and other work activitiesSection 407(c)(1) of such Act (42 U.S.C. 607(c)(1)), as amended by subsection (a)(2) of this section, is further amended by striking not fewer than and all that follows through subsection (d),.
 (c)Elimination of special work participation rule for teens attending secondary schoolSection 407(c)(2) of such Act (42 U.S.C. 607(c)(2)) is amended by striking subparagraph (C). (d)Elimination of cap on treating vocational educational training as work participationSection 407(c)(2) of such Act (42 U.S.C. 607(c)(2)), as amended by subsection (c) of this section, is further amended by striking subparagraph (D).
 (e)Increase in months of educational vocational training that may be counted as work participationSection 407(d)(8) of such Act (42 U.S.C. 607(d)(8)) is amended by striking 12 months and inserting 24 months. (f)Effective dateThe amendments made by this section shall take effect on October 1 of the first fiscal year beginning after the date of the enactment of this Act and shall apply to the determination of minimum participation rates for months beginning on or after that date.
				202.TANF Employment Fund
 (a)In generalSection 403(b) of the Social Security Act (42 U.S.C. 603(b)) is amended to read as follows:  (b)Employment Fund (1)EstablishmentThere is hereby established in the Treasury of the United States a fund which shall be known as the Employment Fund for Needy Families (in this subsection referred to as the Fund).
 (2)Deposits into FundOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for each of fiscal years 2017 through 2023, $608,000,000 for payment to the Fund, which shall remain available until expended.
							(3)Grants
 (A)In generalFor each of fiscal years 2017 through 2023, the Secretary shall make grants, on a competitive basis, to qualifying entities as provided in this paragraph.
 (B)Qualifying entityFor purposes of this paragraph, a qualifying entity for a fiscal year is a State, territory, Indian tribe, or tribal organization, operating a State program funded under this part (or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))), that submits to the Secretary an application for a grant under this paragraph for the fiscal year, in such manner and at such time as the Secretary may require.
								(C)Allotment of funds
 (i)Technical assistanceThe Secretary shall reserve $10,000,000 out of the amounts made available under paragraph (2) for each fiscal year to provide technical assistance to qualifying entities receiving a grant under this paragraph for the fiscal year.
 (ii)Territories and Indian tribesThe Secretary shall reserve, from the amount made available under paragraph (2) for a fiscal year that remains after applying clause (i), 3 percent for grants under this paragraph for the fiscal year to qualifying entities that are territories and 1 percent for grants under this paragraph for the fiscal year to qualifying entities that are Indian tribes or tribal organizations, to be allotted in a manner the Secretary determines to be appropriate.
									(iii)States
 (I)In generalThe amount of a grant under this paragraph payable for a fiscal year to a qualifying entity that is a State shall be the amount that bears the same ratio to the aggregate amount as the number of individuals residing in the State who have attained 18 years of age but have not attained 67 years of age who are not employed or underemployed (such as involuntarily working part-time), as determined by the Secretary, bears to the total number of such individuals residing in all qualifying entities that are States.
 (II)Aggregate amountFor purposes of this clause, the term aggregate amount means the amount made available for a fiscal year under paragraph (2) that remains after applying clauses (i) and (ii).
										(iv)Unused funds
 (I)Reasonable limits on carrying over fundsThe Secretary shall set reasonable limits on the amount of funds a State receiving a grant under this paragraph may carry over for expenditure in fiscal years after the fiscal year for which the grant is awarded.
 (II)Redistribution of unused fundsAny portion of the amount of a grant made to a State under clause (iii) that the Secretary determines will not be used by the State shall be redistributed among the States that the Secretary determines will not have such an unused amount, using the rules specified in clause (iii). Any amount so redistributed to a State is deemed part of the grant made to the State under the preceding provisions of this paragraph.
										(D)Use of funds
									(i)Employment programs
 (I)Subsidized employmentA qualifying entity awarded a grant under this paragraph shall use the grant funds to conduct a subsidized employment program to assist recipients of TANF cash assistance and TANF-eligible individuals who are not recipients of cash assistance in obtaining paid employment.
 (II)Sectoral skills trainingA qualifying entity may use not more than 15 percent of funds awarded to the entity under this paragraph for a fiscal year to conduct a sectoral skills training program to provide sectoral skills training to recipients of TANF cash assistance and TANF-eligible individuals who are not recipients of cash assistance.
 (ii)Allowable expensesA qualifying entity may use funds awarded under this paragraph to carry out clause (i), including the following activities:
 (I)Administrative expenses. (II)Supportive services, including transportation and childcare, to enable individuals to participate in a program described in clause (i).
 (III)Wages and associated payroll costs for individuals participating in the subsidized employment program described in clause (i)(I).
										(iii)Eligibility for assistance
 (I)Requirement to use 75 percent of funds to assist recipients of TANF cash assistanceA qualifying entity shall use not less than 75 percent of funds awarded to the entity under this paragraph to assist under the program described in clause (i)(I) (and, if the entity so elects, the program described in clause (i)(II)) recipients of TANF cash assistance and may use the remainder of the funds to assist TANF-eligible individuals who are not recipients of cash assistance.
 (II)Recipient of TANF cash assistanceIn this subparagraph, the term recipient of TANF cash assistance means an individual who— (aa)has attained 18 years of age and has not attained 67 years of age; and
 (bb)is not employed and is determined by the qualifying entity to have been unsuccessful at obtaining paid employment after participating in a job search program; and—
 (AA)is a member of a family that receives cash assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)); or
 (BB)is a noncustodial parent of a minor child residing with a family described in subitem (AA), in a case in which the parent is not considered by the State to be a member of the family.
 (III)TANF-eligible individual who is not a recipient of cash assistanceIn this subparagraph, the term TANF-eligible individual who is not a recipient of cash assistance means an individual who— (aa)has attained 18 years of age and has not attained 67 years of age;
 (bb)is not employed and is determined by the qualifying entity to have been unsuccessful at obtaining paid employment after participating in a job search program;
 (cc)is not an individual described in subitems (AA) or (BB) of subclause (II)(bb); and (dd)is a member of a family that includes a minor child residing with the family (including a noncustodial parent of the child) if the family has an income that is less than the poverty line (as defined in section 673(2) of the Omnibus Budget Reconciliation Act of 1981, including any revision required by such section, applicable to a family of the size involved).
											(E)Annual report
 (i)Subsidized employmentFor each fiscal year for which a qualifying entity receives a grant under this paragraph, the entity shall submit to the Secretary, within 6 months after the end of the fiscal year, a report on the subsidized employment program described in subparagraph (D)(i)(I), which shall—
 (I)describe the structure of the activities of the entity to use the grant funds to subsidize employment for individuals participating in the program (in this clause referred to as subsidized employees), including the amount and duration of the subsidies provided;
 (II)for each month of the fiscal year, specify the number of individuals whose employment is subsidized with these funds and the percentage of such individuals whose employment is in an area that matches their previous training and work experience;
 (III)describe the qualifying entity’s policies in effect during the fiscal year— (aa)to ensure nondisplacement as required under paragraph (4)(A); and
 (bb)to implement grievance procedures as required in (4)(B), including information on the number of grievance claims filed in the preceding fiscal year and the aggregate results of those claims;
 (IV)describe requirements imposed on employers by the State as a condition of participating in the program;
 (V)describe the types of jobs in which subsidized employees are placed; (VI)provide demographic information for subsidized employees and for the target population the entity seeks to assist under the program;
 (VII)specify the average number of hours worked per week by a subsidized employee; (VIII)specify the average length of time for which a subsidized employee participates in the program;
 (IX)describe the employment outcomes for subsidized employees after participating in the program, including the number of individuals hired by an employer with which the individual was placed during the program and the number of individuals hired by other employers;
 (X)specify the percentage of subsidized employees who are in unsubsidized employment during the second quarter after the subsidy ended;
 (XI)specify the percentage of subsidized employees who are in unsubsidized employment during the fourth quarter after the subsidy ended;
 (XII)specify the median earnings of subsidized employees who are in unsubsidized employment during the second quarter after the subsidy ended; and
 (XIII)specify the number of subsidized employees who concurrently received other Federal or State means-tested benefits during their subsidized employment.
 (ii)Sectoral skills trainingIf a qualifying entity elects to conduct a sectoral skills training program described in subparagraph (D)(i)(II), the report required under clause (i) of this subparagraph shall also include a description of—
 (I)the design of the program; (II)the industries in which individuals receiving assistance under the program (in this clause referred to as trainees) receive training;
 (III)demographic information for trainees and for the target population the entity seeks to assist under the program;
 (IV)the total number of trainees participating in the program during the fiscal year; (V)the average number of hours per week for which a trainee receives training;
 (VI)the average length of time for which a trainee participates in the program; and (VII)the employment outcomes for trainees after participating in the program.
 (F)EvaluationThe Secretary shall establish and implement a rigorous system for evaluating the success of subsidized employment programs and sectoral training programs conducted pursuant to this paragraph.
								(4)Limitations
 (A)NondisplacementA State to which a grant is made under this subsection shall ensure that no participant in a subsidized job program funded in whole or in part under this subsection is employed or assigned to a job under the program—
 (i)when any other individual is on layoff from the same or any substantially equivalent job; or (ii)if the employer has terminated the employment of any regular employee or otherwise caused an involuntary reduction of its workforce in order to fill the vacancy so created with a participant in such subsidized job program.
 (B)Grievance procedureA State with a program funded under this subsection shall establish and maintain a grievance procedure for resolving complaints of alleged violations of subparagraph (A).
 (C)No preemptionNothing in this paragraph shall preempt or supersede any provision of State or local law that provides greater protection for employees from displacement.
 (5)DefinitionsIn this subsection: (A)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meaning given such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (B)Sectoral skills trainingThe term sectoral skills training means training that implements a sectoral skills training strategy established by an industry or sector partnership (as defined in section 3(26) of the Workforce Innovation and Opportunity Act).
 (C)StateThe term State means each of the 50 States of the United States and the District of Columbia. (D)TerritoriesThe term territories means Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, and American Samoa..
 (b)Program participants counted toward work participation rateSection 407(b) of such Act (42 U.S.C. 607(b)), as amended by section 201(a)(1)(B) of this Act, is further amended by adding at the end the following:
					
 (5)State option to include subsidized employment and sectoral skills training participantsIf an individual who is not a recipient of assistance under the State program funded under this part (or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))) participates in work activities for not less than the minimum average number of hours per week specified in the table in subsection (c)(1) of this section during a month as part of a State’s subsidized employment or sectoral skills training program funded under section 403(b), the State may count the individual as a family that includes an adult or a minor child head of household who is engaged in work for the month for purposes of paragraph (1)(B) of this subsection.
						.
 (c)State Plan Required To Include Description of Employment ProgramsSection 402(a)(1)(B) of such Act (42 U.S.C. 602(a)(1)(B)) is amended by adding at the end the following:
					
 (vi)The document shall indicate whether the State intends to apply for a grant to conduct a subsidized employment program and, if the State so chooses, a sectoral skills training program, under section 403(b). If so, the document shall include a description of the program or programs the State intends to conduct using the grant funds and a description of how the program or programs will serve noncustodial parents of minor children..
 (d)Grants exempted from territorial payment ceilingSection 1108(a)(2) of such Act (42 U.S.C. 1308(a)(2)) is amended by inserting 403(b), after 403(a)(5),. (e)Conforming Amendments To Retain Definition of a Needy State (1)Number of weeks for which job search counts as workSection 407(c)(2)(A) of such Act (42 U.S.C. 607(c)(2)(A)) is amended—
 (A)in clause (i), by striking section 409(a)(7)(B)(i)) and inserting clause (iii); and (B)by adding at the end the following:
							
 (iii)Needy StateFor purposes of clause (i), a State is a needy State for a month if— (I)the average rate of—
 (aa)total unemployment in such State (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published equals or exceeds 6.5 percent; and
 (bb)total unemployment in such State (seasonally adjusted) for the 3-month period equals or exceeds 110 percent of such average rate for either (or both) of the corresponding 3-month periods ending in the 2 preceding calendar years; or
 (II)as determined by the Secretary of Agriculture (in the discretion of the Secretary of Agriculture), the monthly average number of individuals (as of the last day of each month) participating in the supplemental nutrition assistance program in the State in the then most recently concluded 3-month period for which data are available exceeds by not less than 10 percent the lesser of—
 (aa)the monthly average number of individuals (as of the last day of each month) in the State that would have participated in the supplemental nutrition assistance program in the corresponding 3-month period in fiscal year 1994 if the amendments made by titles IV and VIII of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 had been in effect throughout fiscal year 1994; or
 (bb)the monthly average number of individuals (as of the last day of each month) in the State that would have participated in the supplemental nutrition assistance program in the corresponding 3-month period in fiscal year 1995 if the amendments made by titles IV and VIII of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 had been in effect throughout fiscal year 1995..
						(2)Authority of Secretary to reduce work participation rate penalty due to circumstances that caused
 State to become needy StateSection 409(a)(3)(C) of such Act (42 U.S.C. 609(a)(3)(C)) is amended by striking section 403(b)(5) and inserting section 407(c)(2)(A)(iii). (f)Effective dateThe amendments made by this section shall apply with respect to fiscal years beginning after the date of the enactment of this Act.
 203.Sense of CongressIt is the sense of the Congress that a State to which a grant is made under section 403 of the Social Security Act should consider a noncustodial parent of a minor child, if the child is a recipient of assistance under a State program funded under part A of title IV of such Act (or under any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act)), to be a member of the family of the child for purposes of providing assistance to the family, the child, and the noncustodial parent under the program.
			IIIChild support
			301.Full family distribution and ban on recovery of Medicaid costs for births
				(a)Ban on recovery
 (1)In generalSection 454 of the Social Security Act (42 U.S.C. 654) is amended— (A)by striking and at the end of paragraph (33);
 (B)by striking the period at the end of paragraph (34) and inserting ; and; and (C)by inserting after paragraph (34) the following:
							
 (35)provide that, except as provided in section 1902(a)(25)(F)(ii), the State shall not use the State program operated under this part to collect any amount owed to the State by reason of costs incurred under the State plan approved under title XIX for the birth of a child for whom support rights have been assigned pursuant to section 1912..
 (2)Rule of constructionNothing in section 454(35) of such Act, as added by paragraph (1), shall be construed as affecting the application of section 1902(a)(25) of such Act (42 U.S.C. 1396a(a)(25)) with respect to a State (relating to the State Medicaid plan requirement for the State to take all reasonable measures to ascertain the legal liability of third parties to pay for care and services available under the plan).
					(b)Clarification that ban on recovery does not apply with respect to insurance of a parent with an
 obligation To pay child supportClause (ii) of section 1902(a)(25)(F) of the Social Security Act (42 U.S.C. 1396a(a)(25)(F)) is amended by inserting only if such third-party liability is derived through insurance, before seek.
				(c)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section take effect on October 1, 2017.
 (2)Extension of effective date for state law amendmentIn the case of a State plan under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation in order for the plan to meet the additional requirements imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature.
					302.State assessments of barriers to employment and financial support of children
 (a)State assessments and reportsAs a condition of the continued approval of a State plan under part D of title IV of the Social Security Act, each State with such an approved plan, acting through the appropriate State agencies, shall assess the State policies with respect to the issues described in subsection (b) that affect the ability of parents to pay child support, and shall submit a report to the Secretary of Health and Human Services on the results of the assessment not later than two years after the date of the enactment of this section.
 (b)Issues describedThe issues described in this subsection are the following: (1)The effect of State criminal laws and law enforcement practices on the employment acquisition, retention, and advancement prospects of an individual who is a parent of a minor child following arrest, conviction, or imprisonment, including—
 (A)any efforts, including counseling or employment support, to assist individuals released from custody with reentry to a community and successful reunification with their families; and
 (B)an assessment of any efforts to seal or expunge arrest and conviction records and any efforts to grant certificates or other acknowledgments of rehabilitation to parents returning from incarceration, and to examine State occupational licensing and certification procedures.
 (2)An assessment of State practices related to the collection of debts owed by individuals to the State, including criminal justice fees and fines and child support debt.
 (3)An assessment of State practices related to providing parents returning from incarceration with valid identification documents upon release from prison.
 (4)Identification of any other barriers to healthy family formation, family reunification, coparenting, or sustainable economic opportunity for custodial and noncustodial parents that are created or exacerbated by Federal or State laws, policies, or procedures, including an examination of the rules of Federal and State means-tested programs, the operation of the State workforce system, the availability of financial education services, and the availability of domestic violence services and child support procedures to help victims of domestic violence stay safe and obtain the child support they are owed.
					303.Public reporting on consequences for nonpayment
 (a)Report to CongressSection 452(a)(10) of the Social Security Act (42 U.S.C. 652(a)(10)) is amended— (1)in subparagraph (H), by striking and at the end; and
 (2)by adding at the end the following:  (J)the number of cases, by State, in which each of the following consequences for nonpayment of support was incurred by an obligor:
 (i)a loss of liberty due to a criminal conviction or finding of civil contempt; (ii)a suspension of a driver’s license;
 (iii)a suspension of a professional, occupational, or recreational license; (iv)withholding of a passport; or
 (v)late payment fees, interest charged (including the amount and rate of interest), and other financial sanctions; and.
 (b)State planSection 454 of such Act (42 U.S.C. 654), as amended by section 301(a)(1) of this Act, is further amended—
 (1)by striking and at the end of paragraph (34); (2)by striking the period at the end of paragraph (35) and inserting ; and; and
 (3)by adding at the end the following:  (36)provide that the State will maintain a full record of child support enforcement activities, including the consequences incurred by obligors as described in section 452(a)(10)(J)..
 (c)Collection and reporting of child support enforcement dataSection 469 of such Act (42 U.S.C. 669) is amended by adding at the end the following:  (e)Consequences for nonpaymentThe Secretary shall collect and maintain up-to-date statistics, by State, and on a fiscal year basis, on the number of cases in which each consequence for nonpayment of support described in section 452(a)(10)(J) was incurred by an obligor.
						.
				304.Early intervention to ensure regular payment of support and prevent overdue support
 (a)Procedures To provide job services for noncustodial parentsSection 466(a) of the Social Security Act (42 U.S.C. 666(a)) is amended by inserting after paragraph (19) the following:
					
						(20)Procedures To intervene early To ensure regular payment of support and prevent overdue support
 (A)In generalIf the State elects to provide job services to noncustodial parents (as described in the State plan pursuant to section 454(37)), procedures—
 (i)under which the State shall prioritize early intervention efforts and make such services available on a voluntary basis prior to a determination that the individual owes overdue support as specified in paragraph (15);
 (ii)under which the State shall establish criteria for eligibility to receive such services, which shall restrict eligibility to noncustodial parents—
 (I)with respect to whom there is an open child support case under the State program funded under this part;
 (II)who are unemployed or underemployed; (III)who are not making regular child support payments;
 (IV)who do not receive assistance under a State program funded under part A (or under any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)));
 (V)who do not participate in an employment and training program under section 6(d)(4) of the Food and Nutrition Act of 2008 (but who may receive supplemental nutrition assistance benefits under such Act); and
 (VI)who do not receive the same job services under the Workforce Innovation and Opportunity Act; (iii)under which the State agency administering a program under a State plan approved under this part shall provide, including through contract or cooperative agreement, job services that may include—
 (I)job search assistance; (II)job readiness training;
 (III)job development and job placement services; (IV)skills assessments to facilitate job placement;
 (V)job retention services; (VI)certificate programs and other skills training directly related to employment, which may include activities to improve literacy and basic skills, such as programs to complete high school or a General Education Development (GED) certificate, as long as such activities and programs are included in the State job services plan pursuant to section 454(37);
 (VII)long-term and short-term subsidized employment or public-private career pathway partnerships; (VIII)substance abuse treatment;
 (IX)mental health services; (X)occupational skills training, including college credit programs; and
 (XI)work supports, such as transportation assistance, uniforms, and tools; and (iv)under which the State shall ensure that participation in any such services is voluntary and shall inform potential participants that such participation is voluntary.
 (B)DefinitionAn Indian tribe or tribal organization (as defined in subsections (e) and (l) of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) operating a child support enforcement program funded by a grant under this part may elect, as part of such program, to provide job services to noncustodial parents, consistent with the requirements of this paragraph and section 455(f)..
 (b)Performance trackingSection 452(a) of such Act (42 U.S.C. 652(a)) is amended— (1)in paragraph (1), by striking and at the end;
 (2)in paragraph (11), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
							(12)
 (A)consult with States, Indian tribes, and tribal organizations (as defined in subsections (e) and (l) of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), with a plan approved under this part, to develop data elements to ensure that the child support agency of any State, Indian tribe, or tribal organization administering a voluntary job services program under section 466(a)(20) demonstrates a plan for implementing measures to track the performance of such program with respect to meeting the goals of quality job placement, long-term unsubsidized job retention, increasing child support payments, decreasing child support arrearages, and increasing the involvement of low-income noncustodial parents with their children; and
 (B)in carrying out section 466(a), collaborate with the Secretary of Labor and the Secretary of Agriculture to identify best practices and minimize duplication of services under employment and training programs for noncustodial parents administered by the Departments of Health and Human Services, Labor, and Agriculture..
 (c)State planSection 454 of such Act (42 U.S.C. 654), as amended by sections 301(a)(1) and 303(b) of this Act, is further amended—
 (1)in paragraph (35), by striking and at the end; (2)in paragraph (36), by striking the period at the end and inserting ; and; and
 (3)by inserting after paragraph (36) the following:  (37)include—
 (A)a description of work activities in which the State requires noncustodial parents to participate pursuant to section 466(a)(15);
 (B)a description of any job services the State elects to provide to noncustodial parents, and criteria for eligibility to receive such services, under section 466(a)(20), or an explanation of why the State elects not to provide such services;
 (C)an explanation of how the State will coordinate job services and work activities provided under this title with the State workforce development system (as such term is defined in section 3(67) of the Workforce Innovation and Opportunity Act), local responsible fatherhood programs (including such programs funded by a grant awarded under section 403(a)(2)), local prisoner reentry programs, and other local employment and training programs; and
 (D)if applicable, a description of the State plan for implementing measures for tracking the successful performance of the State voluntary job services program consistent with section 452(a)(12)(A)..
 (d)Payments to StatesSection 455(a)(1)(A) of such Act (42 U.S.C. 655(a)(1)(A)) is amended by adding at the end including public and private non-Federal funds,. (e)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this section.
				305.Improved collection and distribution of child support
				(a)Distribution of child support
					(1)Full distribution of child support collected; reform of rules for distribution of child support
			 collected on behalf of children in foster care
 (A)In generalSection 457 of the Social Security Act (42 U.S.C. 657) is amended— (i)by amending subsection (a) to read as follows:
								
 (a)Full distribution of amounts collected on behalf of any familySubject to subsections (b) and (c), the entire amount of support collected by a State on behalf of any family receiving services pursuant to a plan approved under this part shall be paid to the family in accordance with this section.
									;
 (ii)by amending subsection (b) to read as follows:  (b)Continuation of assignments (1)In generalAny rights to support obligations that are assigned to a State under this part on behalf of a family receiving assistance and in effect before the implementation date of this section may remain assigned after such date and distributed under the provisions and limitations of the Deficit Reduction Act of 2005.
 (2)Option to terminate assignmentsA State may choose to discontinue any assignment of a support obligation described in paragraph (1) and may treat amounts collected pursuant to the assignment as if the amounts had never been assigned and may distribute the amounts to the family in accordance with subsection (a).;
 (iii)by striking subsections (c) and (d) and redesignating subsection (e) as subsection (c); and (iv)in subsection (c) (as so redesignated), by striking paragraph (1) and all that follows and inserting the following:
								
 (1)shall be used to provide supplemental services that serve the best interests of such child in a manner that best meets the future needs and educational, health, and employment interests of the child, or be deposited in—
 (A)an account of the type described in section 1631(a)(2)(F) of this Act; (B)an ABLE account established under section 529A of the Internal Revenue Code of 1986;
 (C)an individual development account established pursuant to Federal or State law; or (D)any other account in which benefits for the child may be conserved in a manner that the State determines, consistent with this paragraph, is in the best interests of the child; and
 (2)shall supplement and not supplant any other Federal funds or programs that may be available for the benefit of the child..
 (B)Foster care state plan amendmentSection 471(a)(17) of such Act (42 U.S.C. 671(a)(17)) is amended— (i)by inserting and consistent with the child's case plan after where appropriate; and
 (ii)by striking secure an assignment to the State of any rights to support and inserting establish paternity and establish, modify, and enforce child support obligations. (C)Child support State plan amendmentSection 454 of such Act (42 U.S.C. 654), as amended by sections 301(a)(1), 303(b), and 304(c) of this Act, is further amended—
 (i)in paragraph (36), by striking and at the end; (ii)in paragraph (37), by striking the period and inserting ; and; and
 (iii)by inserting after paragraph (37) the following:  (38)provide that a State shall pay all collected child support to the family in accordance with section 457..
 (D)Support payments collected prior to effective dateSection 454(5) of such Act (42 U.S.C. 654(5)) is amended by striking such payments and all that follows through support payments collected and inserting entered into prior to the effective date of section 204 of the Julia Carson Responsible Fatherhood and Healthy Families Act of 2017, the individual will be notified on a monthly basis of the amount of the support payments collected and retained by the State under section 457(a)(1)(B) (as in effect prior to the effective date of such section).
						(2)Conforming amendments
 (A)Section 409(a)(7)(B)(i)(I)(aa) of such Act (42 U.S.C. 609(a)(7)(B)(i)(I)(aa)) is amended by striking 457(a)(1)(B) and inserting 457(a).
 (B)Section 454(34) of such Act (42 U.S.C. 654(34)) is amended by striking 457(a)(2)(B) each place it appears and inserting 457(b). (C)Section 456(a)(1) of such Act (42 U.S.C. 656(a)(1)) is amended by inserting and shall be distributed in accordance with section 457 after local processes.
 (D)Section 466(a)(3)(B) of such Act (42 U.S.C. 666(a)(3)(B)) is amended— (i)by striking shall be distributed in accordance with section 457 in the case of overdue support assigned to a State pursuant to section 408(a)(3) or 471(a)(17), or, in any other case,; and
 (ii)by inserting or to the public agency responsible for supervising the placement of the child receiving foster care maintenance payments under section 472, which may use such payments in the manner the public agency determines will serve the best interest of the child, consistent with section 457(c) before the semicolon.
 (b)Prohibition on conditioning receipt of TANF on assignment of supportSection 408(a)(3) of the Social Security Act (42 U.S.C. 608(a)(3)) is amended— (1)in the paragraph heading, by striking No assistance for families not and inserting Prohibition on conditioning assistance for families on;
 (2)by inserting not after shall; (3)by inserting or under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) after this part; and
 (4)by striking , not exceeding the total amount of assistance so paid to the family,. (c)Requirement To disregard percentage of child support collected in determining amount and type of TANF assistanceSection 408(a) of such Act (42 U.S.C. 608(a)), as amended by section 101(a)(2) of this Act and subsection (b) of this section, is amended by adding at the end the following new paragraph:
					
						(14)Requirement to disregard percentage of child support collected in determining amount and type of
 TANF assistanceA State to which a grant is made under section 403 shall disregard at least the same percentage of amounts collected as support on behalf of a family as the percentage of earned income that the State disregards, in determining the amount or type of assistance provided to the family under the State program funded under this part or under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i))..
 (d)Restoration of Federal fundingEffective on the date of enactment of this Act, section 7309 of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 147) is repealed, and part D of title IV of the Social Security Act shall be applied as if the amendment made by subsection (a) of that section had not been enacted.
 (e)Repeal of mandatory fee for child support collectionEffective on the date of enactment of this Act, section 7310 of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 147) is repealed, and part D of title IV of the Social Security Act shall be applied as if the amendments made by that section had not been enacted.
 (f)Study and reportNot later than October 1, 2018, the Secretary of Health and Human Services shall study and submit a report to Congress regarding the following:
 (1)The effect of age eligibility restrictions for the earned income tax credit established under section 32 of the Internal Revenue Code of 1986 for individuals without qualifying children on—
 (A)the ability of young parents to pay child support; (B)compliance with child support orders; and
 (C)the relationship between young noncustodial parents and their children. (2)The impact of State earned income tax credit programs, especially such programs with targeted benefits for noncustodial parents, on—
 (A)the ability of noncustodial parents to pay child support; (B)compliance with child support orders; and
 (C)the relationship between noncustodial parents and their children. (3)The challenges faced by legal immigrants and individuals for whom English is not their primary language in fulfilling child support and other noncustodial parenting obligations.
					(g)Effective date
 (1)In generalExcept as otherwise provided in this section, the amendments made by this section shall take effect on October 1, 2018, and shall apply to payments under parts A and D of title IV of the Social Security Act for calendar quarters beginning on or after that date, without regard to whether regulations to implement the amendments are promulgated by such date.
 (2)State option to accelerate effective dateNotwithstanding paragraph (1), a State may elect to have the amendments made by the preceding provisions of this section apply to the State and to amounts collected by the State (and to payments under such parts), on and after such date as the State may select that is not later than September 30, 2018.
					306.Services and activities to support noncustodial parenting time
 (a)Report to CongressSection 452(a)(10) of the Social Security Act (42 U.S.C. 652(a)(10)), as amended by section 303(a), is further amended—
 (1)in subsection (J), by striking and at the end; and (2)by adding at the end the following:
						
 (K)a summary of efforts by the State to provide early intervention services and activities that aim to improve the ability and willingness of noncustodial parents to support their children, including by—
 (i)supporting and improving paternity establishment, child support order establishment, and collections outcomes; and
 (ii)facilitating and assisting parents in accessing court processes to establish parenting time arrangements, assisting obligors with employment needs, or providing other allowable services or activities to carry out the State responsibilities under this part: and.
 (b)State planSection 454 of such Act (42 U.S.C. 654), as amended by sections 301(a)(1), 303(b), 304(c), and 305(a)(1)(C) of this Act, is further amended—
 (1)in paragraph (37), by striking and at the end; (2)in paragraph (38), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (39)describe efforts by the State to provide early intervention services and activities that aim to improve the ability and willingness of noncustodial parents to support their children, including by—
 (A)supporting and improving paternity establishment, child support order establishment, and collections outcomes; and
 (B)facilitating and assisting parents in accessing court processes to establish parenting time arrangements, assisting obligors with employment needs, or providing other allowable services or activities to carry out the State responsibilities under this part..
 (c)Determinations of cost-Effectiveness performance levelSection 458(b)(6)(E) is amended— (1)by redesignating clause (ii) as clause (iii); and
 (2)by inserting after clause (i) the following:  (ii)Exception for amount spent on early intervention services and activitiesFor the purposes of subsection (i), the total amount expended during the fiscal year under the State plan shall be reduced by an amount equal to the amount expended by the State for the fiscal year on early intervention services and activities intended to improve the ability and willingness of noncustodial parents to support their children, including by—
 (I)improving paternity establishment, child support order establishment, and collections outcomes; and (II)offering parenting time arrangements, assisting obligors with employment needs, or providing other allowable services or activities to carry out the State responsibilities under this part,
								except that such reduced amount may not exceed 10 percent of such total amount expended during the
			 fiscal year under the State plan..
 (d)Allotments to States for access and visitation program grantsSection 469B(c)(1) of such Act (42 U.S.C. 669b(c)(1)) is amended by striking $10,000,000 and inserting $20,000,000. IVRevenue provision 401.Increase in credit percentage under earned income tax credit for eligible individuals with no qualifying children (a)In generalThe row in the table in section 32(b)(1) of the Internal Revenue Code of 1986 relating to no qualifying children is amended to read as follows:
					
						
							
								
									No qualifying children207.65.
 (b)Income phaseout for eligible individuals with no qualifying childrenThe table in section 32(b)(2)(A) of such Code is amended by striking $5,280 and inserting $11,500. (c)Reduction of marriage penalty made permanentSection 32(b)(2)(B) of such Code is amended to read as follows:
					
 (B)Joint returnsIn the case of a joint return filed by an eligible individual and such individual’s spouse, the phaseout amount determined under subparagraph (A) shall be increased by $5,000..
 (d)Increase in age range for eligible individuals with no qualifying childSection 32(c)(1)(A)(ii)(II) of such Code is amended— (1)by striking age 25 and inserting age 21; and
 (2)by striking age 65 and inserting age 68. (e)Taxpayer eligible for credit for individuals with no qualifying children if qualifying children do not have valid Social Security numbersSection 32(c)(1)(F) of such Code is amended to read as follows:
					
 (F)Individuals who do not include TIN, etc., of any qualifying childIn the case of any eligible individual who has one or more qualifying children, if— (i)no qualifying child of such individual is taken into account under subsection (b) by reason of paragraph (3)(D), and
 (ii)no child of such individual is taken into account for purposes of any other child tax benefit under this chapter,
							for purposes of the credit allowed under this section, such individual may be considered an
			 eligible individual without a qualifying child..
 (f)Expanding the EITC for certain former foster youthSection 32(c)(1) of such Code, as amended by subsection (e), is amended by adding at the end the following:
					
						(G)Foster youth
 (i)In generalFor purposes of subparagraph (A), the term eligible individual shall include an individual who is a qualified foster youth. (ii)Qualified foster youth definedFor purposes of clause (i), the term qualified foster youth means an individual who—
 (I)has attained age 18 but not attained age 21 before the close of the taxable year, and (II)on or after attaining the age of 14 was placed in a foster family home by an agency of a State or a political subdivision thereof or by a qualified foster care placement agency (as defined by section 131(b)(3))..
 (g)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. VSupplemental nutrition assistance 501.Collection of child support under the supplemental nutrition assistance program (a)Encouragement of collection of child supportSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
 (1)in subsection (e)— (A)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively;
 (B)in paragraph (4)(B), by striking paragraph (6) and inserting paragraph (7); and (C)by inserting after paragraph (4) the following:
							
								(5)Deduction for child support received
 (A)In generalA household shall be allowed a deduction of 20 percent of all legally obligated child support payments received from an identified or putative parent of a child in the household if that parent is not a household member.
 (B)Order of determining deductionsA deduction under this paragraph shall be determined before the computation of the excess shelter deduction under paragraph (7).; and
 (2)in subsection (k)(4)(B), by striking subsection (e)(6) and inserting subsection (e)(7). (b)Simplified verification of child support paymentsSection 5(n) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(n)) is amended—
 (1)in the subsection heading, by striking State options to simplify, and inserting Simplified; and (2)by striking Regardless of whether and inserting the following:
						
 (1)In generalA household that is paying legally obligated child support through the program under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.) shall receive—
 (A)a deduction under subsection (e)(4); or (B)an exclusion under subsection (d)(6);
 for child support payments made.(2)State optionsRegardless of whether. (c)Inclusion of economic opportunities programs in definition of work programSection 6(o)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)(2)) is amended—
 (1)in subparagraph (C), by striking or  at the end; (2)in subparagraph (D), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (E)participate in and comply with the requirements of a State program to provide job services to noncustodial parents as provided in section 466(a)(20) of the Social Security Act;.
					(d)Effective date
 (1)In generalThis section and the amendments made by this section take effect on October 1, 2017. (2)ImplementationA State shall implement the amendments made by subsections (a) and (b) for participating households at the 1st certification, or 1st recertification, of the household that occurs on or after October 1, 2017.
					